IN THE SUPREME COURT OF THE STATE OF DELAWARE

D. MICHAEL HARTLEY, D. KENT                     §
HARTLEY, JEFFREY B. NICHOLS,                    §      No. 591, 2015
STANDARD BENT GLASS CORP., a                    §
Pennsylvania corporation, and COASTAL           §
GLASS DISTRIBUTORS, a South Carolina            §
corporation,                                    §
                                                §
             Plaintiffs Below,                  §
             Appellants,                        §      Court Below:
                                                §
      v.                                        §      Court of Chancery
                                                §      of the State of Delaware
CONSOLIDATED GLASS HOLDINGS,                    §
INC., (f/k/a GSG Acquisition, Inc.), a          §
Delaware corporation, and G.A.A.G., LLC,        §      C.A. No. 9360-VCN
(d/b/a Global Security Glazing), an             §
Alabama limited liability company,              §
                                                §
             Defendants Below,                  §
             Appellees.                         §

                                 Submitted: April 13, 2016
                                  Decided: April 14, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                        ORDER

      This 14th day of April 2016, the Court, having considered this matter on the briefs

and oral arguments of the parties, has concluded that the same should be affirmed on the

basis of and for the reasons assigned by the Court of Chancery in its September 30, 2015

decision.




                                            1
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.


                                BY THE COURT:

                               /s/ Karen L. Valihura
                                      Justice




                                 2